Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-7 are pending.
	Claims 1-7 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Kaufman on 3/7/2022.
1. 	(Currently amended) A rice environmental conditional-lethal mutant gene osesl1, having the nucleotide sequence of SEQ ID NO: 1.
2. 	(Currently amended) A protein encoded by the rice environmental conditional-lethal mutant gene osesl1 according to claim 1, having the amino acid sequence of SEQ ID NO: 2.
4. 	(Currently amended) The method of claim 3, further comprising controlling an environmental temperature to remain below 22°C during growth of the rice seed embryo to make the rice seed embryo develop normally.
5. 	(Currently amended) The method of claim 3, further including controlling an environmental temperature to remain between 22°C and 28°C during growth of the rice seed embryo, wherein the rice light duration of less than thirteen hours to make the rice seed embryo develop normally.
6. 	(Currently amended) The method of claim 3, further including controlling an environmental temperature to remain between 22°C and 28°C during growth of the rice seed embryo, wherein the rice seed embryo is provided a light duration of greater than thirteen hours to kill the rice seed embryo.
7.	(Currently amended) The method of claim 3, further including controlling an environmental temperature to remain above 28°C to kill the rice seed embryo.

Withdrawn objections
	The objection to the specification is withdrawn in light of amendments made by the applicant.

Withdrawn rejections
	The rejection of claims 3-5 under 35 USC 101 is withdrawn in light of amendments made by the applicant.
	The rejection of claims 3-5 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.	

Reasons for allowance
	There is no teaching or suggestion in the art over the full length of either SEQ ID NO: 1 or 2. The closest prior art is discussed in the Non-Final Rejection filed 9/8/2021.  

Conclusion
	Claims 1-7 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663